In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-370 CV

____________________


IN RE BILLY RAY PENNINGTON




Original Proceeding



MEMORANDUM OPINION
	Billy Ray Pennington, an inmate in the Correctional Institutions Division of the
Texas Department of Criminal Justice, seeks mandamus relief to compel the Montgomery
County District Clerk and the Montgomery County District Attorney's Office to respond
to his motion seeking transcripts and "all trial records."  We deny the petition.
	As an intermediate appellate court, our power to issue a writ of mandamus does not
extend to the district clerk or to the district attorney's office unless the relator establishes
that the writ must issue to enforce our jurisdiction. (1) See Tex. Gov't Code Ann. § 22.221
(Vernon 2004).  The relator has not shown that the requested relief is necessary to enforce
our jurisdiction; therefore, relator has failed to demonstrate that he is entitled to the relief
sought.  See id.  Accordingly, we deny the petition for writ of mandamus.
	PETITION DENIED.
								PER CURIAM
Opinion Delivered October 2, 2008
Before Gaultney, Kreger, and Horton, JJ.  
1. Relator's petition does not reflect that he has requested a hearing on the motion that
he represents he filed with the trial court on August 13, so we are unable to determine
whether he has requested relief in the appropriate forum.  Regardless, we do not have
jurisdiction to compel the district clerk or the district attorney to provide the records at
issue.